[Cite as In re C.R., 2020-Ohio-5208.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

                                              :
         IN RE: C.R.                          :
                                              :  Appellate Case No. 28842
                                              :
                                              :  Trial Court Case No. 2018-3911
                                              :
                                              :  (Appeal from Common Pleas
                                              :  Court – Juvenile Division)
                                              :
                                              :
                                         ...........

                                         OPINION

                           Rendered on the 6th day of November, 2020.

                                         ...........

MATHIAS H. HECK, JR., by JAMIE J. RIZZO, Atty. Reg. No. 0099218, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, 301
West Third Street, 5th Floor, Dayton, Ohio 45422
      Attorney for Appellee MCCS

ROBERT ALAN BRENNER, Atty. Reg. No. 0067714, P.O. Box 340214, Beavercreek,
Ohio 45434
      Attorney for Appellant Mother

                                        .............

FROELICH, J.
                                                                                       -2-




      {¶ 1} Mother appeals from a judgment of the Montgomery County Court of

Common Pleas, Juvenile Division, which granted legal custody of her son, C.R., to

Maternal Grandparents. For the following reasons, the trial court’s judgment will be

affirmed.

                                 I. Procedural History

      {¶ 2} C.R. was born in March 2018.         Four days later, Montgomery County

Department of Job and Family Services - Children Services Division (“MCCS”)

received a referral, alleging that Mother drank alcohol during her pregnancy with C.R. and

was struggling to care for C.R. MCCS received a report that, while in the hospital, Mother

had dropped C.R. in a bassinet, causing the child’s head to hit the sides of the bassinet.

There were additional concerns that Mother was not feeding the child enough and was

not caring for him properly. MCCS was informed that Mother had been diagnosed with

bipolar disorder and depression and had a history of mental health issues.

      {¶ 3} MCCS filed a complaint in Montgomery J.C. No. 2018-2619 and created a

case plan for Mother. Case No. 2018-2619 could not be adjudicated within the statutory

time period, and on August 7, 2018, MCCS filed the instant complaint. MCCS requested

temporary custody to Maternal Grandparents, with whom C.R. has lived since birth. The

trial court appointed a guardian ad litem (GAL) and counsel for mother.

      {¶ 4} On October 30, 2018, the magistrate held a dependency hearing at which

Mother, Father, and Maternal Grandparents appeared. The court adjudicated C.R. to be

dependent. Upon the recommendation of the GAL and with the agreement of the parties,

the magistrate granted temporary custody of C.R. to Maternal Grandparents, with the
                                                                                        -3-


order to expire in one year.

       {¶ 5} On July 25, 2019, MCCS filed a motion for legal custody to Maternal

Grandparents. On August 13, 2019, Mother filed a motion for reunification of C.R. with

Mother, with protective supervision to MCCS. After several continuances for various

reasons, the magistrate held a hearing on the motions on January 17, 2020. MCCS

offered three witnesses: MCCS Caseworker Heather Prince; Dr. Rhonda Lilley, a clinical

psychologist; and Maternal Grandmother. Mother testified on her own behalf. Father

appeared with counsel and informed the trial court that he was in agreement with MCCS’s

motion for legal custody to Maternal Grandparents.

       {¶ 6} On January 21, 2020, the magistrate denied Mother’s motion for reunification

and granted legal custody of C.R. to Maternal Grandparents, finding that legal custody to

them was in C.R.’s best interest. The magistrate granted Mother supervised parenting

time with C.R.; Father received parenting time as agreed by the parties.

       {¶ 7} Mother objected to the magistrate’s decision, arguing that several of the

magistrate’s findings were based on insufficient evidence and against the manifest weight

of the evidence.    Specifically, Mother challenged the magistrate’s conclusions that

Mother’s mental health issues affected her ability to demonstrate appropriate parenting

skills, that she had not consistently addressed her mental health issues, that she had

made threats to burn down a home with Maternal Grandparents and C.R. inside, that

Mother’s mental health issues prevented her from providing a safe and appropriate home,

and that legal custody to Maternal Grandparents was in C.R.’s best interest.

       {¶ 8} On June 24, 2020, in a lengthy decision, the trial court reviewed the evidence

presented at the dispositional hearing and the relevant law. The trial court concluded
                                                                                          -4-


that legal custody to Maternal Grandparents was in C.R.’s best interest. Accordingly, the

trial court overruled Mother’s objections, overruled Mother’s motion for reunification, and

granted MCCS’s motion for legal custody to Maternal Grandparents. The court granted

supervised parenting time to Mother and parenting time to Father as agreed by the

parties.

       {¶ 9} Mother appeals from the trial court’s ruling. Her sole assignment of error

claims that the trial court erred when it granted legal custody of C.R. to Maternal

Grandparents.

                        II. Standard for Grant of Legal Custody

       {¶ 10} An award of legal custody “vests in the custodian the right to have physical

care and control of the child and to determine where and with whom the child shall live,

and the right and duty to protect, train, and discipline the child and to provide the child

with food, shelter, education, and medical care, all subject to any residual parental rights,

privileges, and responsibilities.” R.C. 2151.011(B)(21); see In re D.S., 2d Dist. Clark No.

2013-CA-51, 2014-Ohio-2444, ¶ 8. Unlike an award of permanent custody, however,

“[a]n award of legal custody of a child does not divest parents of their residual parental

rights, privileges, and responsibilities.” In re C.R., 108 Ohio St. 3d 369, 2006-Ohio-1191,

843 N.E.2d 1188, paragraph one of the syllabus.

       {¶ 11} R.C. 2151.353(A)(3) provides that if a child is adjudicated a dependent

child, the court may award legal custody of the child “to either parent or to any other

person who, prior to the dispositional hearing, files a motion requesting legal custody of

the child[.]” A juvenile court may award legal custody of a child to an individual if the

court finds, by a preponderance of the evidence, that legal custody is in the best interest
                                                                                          -5-


of the child. In re C.B., 2d Dist. Montgomery No. 28113, 2019-Ohio-890, ¶ 17, citing In

re M.O., 2d Dist. Montgomery No. 26457, 2015-Ohio-2430, ¶ 7.

        {¶ 12} When making a legal custody determination under R.C. 2151.353, the

juvenile court must apply the “best interest of the child” standard set forth in R.C.

3109.04(F)(1). In re A.F., 2018-Ohio-310, 103 N.E.3d 1260, ¶ 52 (2d Dist.), citing In re

D.S. at ¶ 9; In re Poling, 64 Ohio St. 3d 211, 594 N.E.2d 589 (1992), paragraph two of the

syllabus; R.C. 2151.23(F)(1). The factors a court must consider in determining a child’s

best interest include such things as the parents’ wishes; the child’s wishes, if the court

has interviewed the child; the child’s interaction with parents, siblings, and others who

may significantly affect the child’s best interests; adjustment of the child to home, school,

and community; and the mental and physical health of all involved persons. In re A.F. at

¶ 52.

        {¶ 13} An appellate court will not reverse an award of legal custody absent an

abuse of discretion by the juvenile court. Id. The term “abuse of discretion” implies that

the juvenile court’s decision is unreasonable, arbitrary or unconscionable. Blakemore v.

Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

                                 III. Best Interest of C.R.

        {¶ 14} In her sole assignment of error, Mother claims that the juvenile court erred

in granting legal custody to Maternal Grandparents. She argues that custody should

have been given to her or she should have been given more time to complete her case

plan objectives. We infer from Mother’s arguments that she believes that the grant of

legal custody of C.R. to Maternal Grandparents was not in C.R.’s best interest.

        {¶ 15} The evidence at the January 17, 2020 hearing was as follows.
                                                                                      -6-


        {¶ 16} Maternal Grandmother testified that C.R. had been residing in her home

since he left the hospital following his birth; C.R. was 22-months old when the hearing

occurred. Also residing in the home were Maternal Grandfather, C.R.’s 14-year-old twin

uncles, his 21-year-old aunt, and his 15-month-old cousin.      Maternal Grandmother

stated that C.R. had a “very strong bond” with the family. He and Maternal Grandfather

were “two peas in a pod when they’re together” and C.R. attended the twins’ multiple

sporting events. Maternal Grandmother stated that C.R. loved to go to their sporting

events and mimicked them at home. C.R. also liked to play with his blocks and throw

balls. He enjoyed spending time with his babysitter. Maternal Grandmother testified

that the family ate meals together, and she and Maternal Grandfather read to C.R. and

played with him.

        {¶ 17} Maternal Grandmother described C.R.’s daily routine. She said that C.R.

eats breakfast while his uncles are getting ready for school. On days that Maternal

Grandmother works, he goes to a sitter for about five and a half hours.        Maternal

Grandmother picks him up, and they either go home and play or go to an uncle’s sporting

event. On days that Maternal Grandmother does not work, they run errands and attend

appointments for different services for C.R. Maternal Grandmother stated that C.R. had

some developmental delays, including speech and movement delays. C.R. received

services through Help Me Grow and the PACE Program.             C.R.’s bedtime routine

included brushing his teeth and taking a bath.

        {¶ 18} When asked about the food C.R. likes, Maternal Grandmother stated that

C.R. eats “anything and everything. He’s never shown a dislike to anything we’ve offered

him.”    Maternal Grandparents prepare dinner for C.R.; he will eat chicken, beef,
                                                                                      -7-


vegetables, fruit, “pretty much anything.”

       {¶ 19} Maternal Grandmother stated that C.R. has opportunities to play with

children his own age while at the sitter’s home. While there, he plays with blocks and

other toys and does art activities.

       {¶ 20} Maternal Grandmother indicated that on several occasions after C.R. was

born, when Mother was also living with Maternal Grandparents, Mother had threatened

them, threatened to blow up their house, cursed at them, and called the Sheriff’s Office

on them.

       {¶ 21} Maternal Grandmother stated she supervised Mother’s visitation with C.R.,

and the visits occurred at “off-site” locations.   Maternal Grandmother indicated that

visitation had occurred at her home for a while, but stopped in early August 2019, after

the Sheriff’s Office was called to remove Mother from their home due to her behavior.

Maternal Grandmother also indicated that, on August 30, 2019, Mother had threatened

to burn down Maternal Grandparents’ house with C.R. in it.

       {¶ 22} Mother had visitation with C.R. at Help Me Grow, where they worked with

Mother on parenting techniques. Visitation also occurred at the Dayton Mall. Maternal

Grandmother stated that C.R. would walk or crawl at the play areas, but more typically,

Mother pushed him around in a stroller. Maternal Grandmother stated that C.R. had

used the word “mama” around Mother, but Maternal Grandmother was not sure that he

was “understanding her [Mother’s] position”; Maternal Grandmother stated that “you’ll

hear him just making the sound.”

       {¶ 23} Maternal Grandmother stated that during summer 2019, Mother had four-

hour visitation, but was sometimes late and often left early. Since December 1, 2019,
                                                                                           -8-


Mother had eight opportunities for visitation, but only came to three of them. Some of

the missed visits were due to illness and a couple times Mother missed the bus. One

time was a no-show, but Mother usually texted on the night before the scheduled visitation

or a couple of hours before. Mother had last visited with C.R. at Help Me Grow during

the week before the hearing.

       {¶ 24} Maternal Grandmother indicated that she and her husband had “made lots

of adjustments in our schedules to facilitate [Mother’s].”          (Tr. at 21.)    Maternal

Grandmother said that they facilitated visitation by either picking Mother up and dropping

her off at her apartment (when she lived nearby) or a bus stop. No visitations had

occurred at Mother’s home.

       {¶ 25} Maternal Grandmother expressed concerns about Mother’s visits with C.R.

She testified that, when C.R. was younger, Mother seemed to get frustrated when C.R.

was fussy or upset and did not know how to handle it. Maternal Grandmother further

testified that, more recently, Mother had “tried to discipline [C.R.] for things that children

of his age do; and they’ve been rather abrupt. And when I tried to explain to her [Mother]

that he’s not used to being disciplined in that way I get shut down very fast.” (Tr. at 19.)

Maternal Grandmother indicated that she had tried to work with Mother on some things,

and Mother sometimes took her advice and sometimes not.

       {¶ 26} Maternal Grandmother testified that Father had weekly visitation, and she

had no concerns about Father’s interactions with C.R. Maternal Grandmother stated that

visitation with Father usually occurred at Maternal Grandparents’ home, but visits had

also occurred at Paternal Grandparents’ house.           If legal custody were granted to

Maternal Grandparents, Maternal Grandmother envisioned that visitation would continue
                                                                                       -9-


with Father “pretty much as it is now” and that Father eventually “would be able to take

[C.R.] places and do things with him.” (Tr. at 25.)

       {¶ 27} Maternal Grandmother testified that she and her husband would like legal

custody of C.R.

       {¶ 28} Dr. Rhonda Lilley testified regarding her evaluations of Mother in August

and October 2018.     Dr. Lilley used the Minnesota Multiphasic Personality Inventory

(MMPI), the Parenting Stress Inventory, the Rotter Incomplete Sentences Blank, and a

parent/child observation. Dr. Lilley stated that her evaluation was focused on Mother’s

emotional health; she did not do an intellectual assessment, because there were no

indications that Mother had cognitive deficits. Dr. Lilley also asked Mother about her

medical history.

       {¶ 29} Dr. Lilley testified that Mother’s responses to the MMPI were “very

defensive, there’s a lot of denial. And in particular, denial of any personal thoughts and

problems, denial of a lot of emotional factors.” (Tr. at 38.) Dr. Lilley stated that the

findings from the test indicated that Mother had “poor emotional controls, likely being

emotionally reactive, can be very explosive. * * * [S]he tends to be the type of person

who’s gonna be very resistant and reactive to suggestions, recommendations, criticism

from others. She’s likely to engage in behaviors that may not be consistent with societal

norms, so, um, she’s likely to engage in behaviors that may bring her the attention of

either legal authorities or * * * may create parent or relationship concerns.” (Tr. at 39-

40.)

       {¶ 30} Dr. Lilley explained that individuals who are emotionally explosive and have

poor emotional controls may have “significant problems in parenting, because the
                                                                                          -10-


individual may be more likely to react to situations that would not warrant that excessive

behavior. So, the person is likely to be more reactive toward frustration control, and often

times may behave in somewhat of an egocentric manner, where they put their needs prior

to the needs of others,” including a child. (Tr. at 40-41.)

       {¶ 31} With respect to the Parenting Stress Index, a test designed for looking at

various stressors that impact parenting, Dr. Lilley testified that she found that the

stressors were only attributed to the child, meaning that Mother did not see her own

behavior as a potential source of stress for the parent-child relationship. Dr. Lilley stated

that Mother did not acknowledge herself as having any problems or behaviors that would

create problems in parenting and denied any daily-living stressors.

       {¶ 32} Dr. Lilley stated that Mother’s answers were inconsistent with statements

made by Mother during her clinical interview. For example, Mother told Dr. Lilley that

she had no mental health symptoms since age 18, had not needed therapy, and had not

required medication.    However, when Mother did her intake assessment with South

Community, she reported that she needed help with depression, anxiety, and attention

deficit hyperactivity disorder, and that she needed medication for those issues. Dr. Lilley

further noted that Mother had a history of residential evictions, explosive behaviors in her

parents’ home, and a disorderly conduct charge, but Mother denied that she had any

symptomology. Dr. Lilley explained that this was significant, because when all causes

for her difficulties are perceived as external, there is little motivation to change behavior

and the prognosis for change is marginal.

       {¶ 33} Mother told Dr. Lilley that doctors were concerned about her drinking when

she was in her 20s, but Mother was not drinking at the time of her evaluation with Dr.
                                                                                        -11-


Lilley. Mother admitted to drinking one glass of wine about four times per week during

her pregnancy with C.R.; Mother told Dr. Lilley that her doctor did not approve of her

drinking, but a nurse had said it was okay.         Dr. Lilley testified that there were

discrepancies in what Mother told Dr. Lilley about attending Alcoholics Anonymous (AA)

meetings and what she told her caseworker.

       {¶ 34} Dr. Lilley asked Mother about the allegation that she dropped C.R. in the

hospital nursey after he was born and failed to check on him; Mother denied those

allegations.

       {¶ 35} With respect to the Rotter Incomplete Sentences Blank, Dr. Lilley stated that

Mother talked about how much she wanted to spend time with C.R. Dr. Lilley testified

that Mother “presented the image of someone who wanted me to feel that she was a very

devoted, involved, engaged, and interested parent.”       (Tr. at 48.)   Dr. Lilley noted,

however, that Mother’s statements were inconsistent with her history of visitation.

       {¶ 36} Dr. Lilley observed Mother interact with C.R. in October 2018, when C.R.

was seven months old. At that time, Mother “did a very good job of picking up toys that

were appropriate to [C.R.’s] developmental level. She engaged in play activities with him

at appropriate level.” (Tr. at 55.) Dr. Lilley did not observe any negative reaction to

suggest that C.R. was anxious or frightened or distressed at being with Mother. At one

point, C.R. became fussy and Mother “did things that were very appropriate trying to

soothe [C.R.] during that time.” (Tr. at 56.) Dr. Lilley observed that Mother was a bit

frustrated with his behavior, which was not unexpected.         Mother eventually asked

Maternal Grandmother to take C.R. because she (Mother) was not able to soothe him.

Dr. Lilley stated that, at the time of that interaction, “there were steps being made to
                                                                                             -12-


develop a bond between” Mother and C.R. (Tr. at 58.)

        {¶ 37} Dr. Lilley diagnosed Mother with a personality disorder with borderline and

narcissistic features.   Dr. Lilley stated that individuals with this diagnosis may have

difficulty   with   emotional   controls,   be   emotionally   needy,   have   instability    in

relationships/jobs, be unresponsive to rules and authority figures, be very rigid and

behave impulsively, and be egocentric, putting their needs before others. With respect

to parenting, Dr. Lilley said these individuals may be overly punitive or overly lax with

children. Dr. Lilley stated that they have difficulty with looking at their behavior and past

issues and using that to modify future behavior, which can create a very unstable

environment for a child.

        {¶ 38} Dr. Lilley also diagnosed Mother with an adjustment disorder mixed with

disturbance of emotions and conduct. Dr. Lilley stated that this often was a short-term

diagnosis given to someone who is undergoing a lot of stress.

        {¶ 39} Dr. Lilley recommended that Mother engage in mental health therapy,

emphasizing that the therapist should have a copy of the psychological evaluation. Dr.

Lilley stated that she would want to see a period of relationship, residential, and personal

stability for a period of 12 months before C.R. were placed in Mother’s care. Dr. Lilley

testified that, without such therapy, she would be concerned that C.R. would be at risk of

harm in Mother’s care. Dr. Lilley testified that, “at this time, * * * [Mother] had not

demonstrated sufficient * * * personal stability in order for reunification to be

recommended.” (Tr. at 64.)

        {¶ 40} Heather Prince, MCCS caseworker, testified that MCCS received a referral

about Mother after C.R.’s birth. MCCS created a case plan for Mother, which included
                                                                                       -13-


undergoing an alcohol and other drug assessment, a parenting and psychological

evaluation, and a mental health assessment; obtaining and maintaining income and

stable housing; and signing releases.

      {¶ 41} Prince testified that Mother had multiple residences during the course of the

case and was “couch surfing” at times. Mother was living in Dayton when the hearing

occurred, and she had had four residences since Maternal Grandparents received

temporary custody of C.R. Mother and her husband, whom she married on October 25,

2019, moved into her current residence around September 2019; Prince understood that

the landlord was going to allow them to stay there rent-free initially if they worked on

remodeling the property.

      {¶ 42} Mother reported working at Wendy’s and provided check stubs for that

employment. Mother was hired by Wendy’s in November 2019.

      {¶ 43} Prince indicated that she made a referral for a parenting class, and Mother

completed that class. Prince stated that her supervisor looked up Mother’s husband in

“CJIS” (presumably, Criminal Justice Information Service), and the supervisor was unable

to find anything on Mother’s husband.

      {¶ 44} Prince testified that she made referrals for a drug and alcohol assessment

and a mental health assessment. Prince stated that she had concerns about Mother’s

mental health due to reports of Mother’s erratic and explosive behavior.          Mother

reportedly punched her brother when he was nine.               More recently, Maternal

Grandparents had had to call the Sheriff’s Office to have Mother removed from their

home. Father reported that, when he and Mother were together, he had to keep Mother

away from his older son due to Mother’s behaviors. Prince stated that she had also seen
                                                                                      -14-


Mother escalate a couple times, including during a visit in July 2019. Providers from

Help Me Grow also had indicated that they have needed to deescalate situations during

visits when Maternal Grandmother had offered simple instructions and Mother had not

liked it.

         {¶ 45} Prince agreed that Mother completed the parenting and psychological

evaluation with Dr. Lilley.      Prince stated that she spoke with Mother about the

recommendations from the evaluation, and Mother reported that she was connected with

South Community. Prince stated that she had not been able to get a report from South

Community. Prince acknowledged that Mother attended Keep Moving Forward for a

while.      Prince also spoke with Mother’s initial therapist, who indicated that he was

uncomfortable talking with Mother because of some of the things she told him and that

he had referred her to another therapist. Prince talked to the second therapist, who

worked with Mother for a while. Around early 2019, the second therapist told Prince that

she was no longer going to treat Mother, but recommended that Mother continue with

therapy. Mother then went to another individual who described herself to Prince as a life

coach. After an incident with her now-husband in September 2019, which prompted

Mother to check herself into the hospital for a few days, Mother indicated that she was

going to return to therapy with South Community. Prince stated that she was unable to

verify Mother’s return to therapy with South Community.

         {¶ 46} Prince testified that Mother completed her alcohol and drug assessment in

April 2018. It was recommended that Mother attend AA meetings. Mother provided

documentation of her AA attendance, but Prince testified that she, her supervisor, and

the case reviewer believed the documentation was fake.
                                                                                        -15-


      {¶ 47} On cross-examination by the GAL, Prince testified that, since August 2019,

Mother twice had gone to the hospital due to her mental health.                During one

hospitalization, Mother was prescribed Naltrexone for alcohol abuse.         In September

2019, Mother was arrested due to a domestic violence incident with her now-husband,

but she was taken to the hospital.      Prince believed that Mother was charged with

domestic violence.

      {¶ 48} Prince stated that Mother initially was not cooperative in providing releases

of information. However, “throughout the later part of the case,” she was.

      {¶ 49} When asked to explain the basis for MCCS’s request that legal custody of

C.R. be given to Maternal Grandparents, Prince stated that there had been “a lot of

inconsistencies with [Mother’s] mental health,” including whether Mother was on

medication.   Prince stated that, “[w]ith the outbursts * * * and the recent threat to

[Maternal Grandparents’] home with [C.R.] in the home,” Mother’s mental health had not

been managed long enough and been consistent enough for MCCS to feel comfortable

placing C.R. in Mother’s care. On cross-examination, Prince stated that she also wanted

to see more consistency with Mother’s income and housing.

      {¶ 50} Prince testified that Father had visited consistently with C.R. since paternity

was established in July 2018. Prince did not have any concerns as to Father. Prince

indicated that Father was in agreement with MCCS’s request for legal custody of C.R. to

Maternal Grandparents.

      {¶ 51} Mother testified on her own behalf. Mother testified that she moved into

her current residence on August 27, 2019, and that she and her husband were renovating

the house.    Mother described the home as a two-story house with two upstairs
                                                                                        -16-


bedrooms, a large kitchen, two bathrooms, three closets, and a basement. The home

had a front yard and backyard. C.R. had his own bedroom. Mother stated that she had

not signed any paperwork with the landlord, but they had a rent-to-own agreement

because of the renovations.

        {¶ 52} Mother confirmed that she had married her husband in October 2019, and

had been working at Wendy’s since mid-November 2019.              Mother stated that her

husband received Social Security Disability and volunteered during the day.           Both

Mother and her husband received food stamps. Mother testified that their income was

sufficient to support a family of three. Mother stated that they had plenty of food and

their utility payments were up-to-date.

        {¶ 53} Mother testified that she had been compliant with MCCS’s requests for drug

testing.

        {¶ 54} Mother stated that she had just started intensive therapy, which was helping

her. Mother also stated that she had started on medication called Citalopram in October

2019.      Mother reported that her doctor said that it could take six months for the

medication to show its full effects. Mother stated that she had signed up for anger

management classes, which would begin the following week.

        {¶ 55} Mother testified that her domestic violence case had been dismissed, and

she and her husband had not had any problems since that incident.

        {¶ 56} When asked to describe her visits with C.R., Mother indicated that her

relationship with Maternal Grandmother was strained and had been since she was a child,

so she tried to focus on C.R. and his needs. Mother stated that she plays with C.R.; he

particularly likes when she carries him like an airplane or holds him upside-down. Mother
                                                                                       -17-


explained her reasons for missing visits, stating that she had some health issues,

including severe depression, influenza, and diarrhea.

       {¶ 57} Mother stated that she felt bonded with C.R. and would like to have more

time with him. Mother reiterated that her relationship with her mother was “absolutely

horrible,” and she felt like her mother was “taking my parenting privileges away and being

a little controlling.” (Tr. at 100-101.)

       {¶ 58} With respect to AA meetings, Mother testified that she had stopped going

to AA meetings for a month and, after speaking with her therapist, she resumed going to

AA meetings the day before the hearing. Mother stated that her husband had been

helping her to stay sober.

       {¶ 59} Mother testified that she believed that she had substantially completed her

case plan objectives and that she would be continuing with them. Mother indicated that

she would be willing to engage in any additional services requested by MCCS. She was

willing to do “whatever it takes” to get C.R. back. Mother stated that she had signed all

the releases of information that MCCS requested. Asked why it was in C.R.’s best

interest to be returned to her, Mother responded:

       Because I love my son, and I’m the biological mother. And you know what,

       I have a strong support system. I’m sober, I’m clean, I have – I’m going to

       therapy. I’m getting the help I need and I’m making a huge effort, and that’s

       not gonna stop. And you know what, um, I’m never gonna stop fighting for

       him no matter what because I love him. I love him.

(Tr. at 102.)

       {¶ 60} On cross-examination by MCCS, Mother testified that she had lived in three
                                                                                         -18-


residences since her involvement with the agency. Mother explained that she moved

because she had job losses. Mother stated that she had had “about eight” jobs since

her involvement with MCCS began. On cross-examination by Father’s attorney, Mother

stated that she worked 20 to 30 hours per week, with shifts of five to eight hours. Mother

indicated, however, that Wendy’s had cut her hours due to a discrimination case that she

had brought against it. Mother stated that her monthly income was $300 to $400, but

she had applied for Social Security Disability benefits.

        {¶ 61} The GAL did not testify, but the trial court asked for the GAL’s

recommendation based upon the testimony provided at the hearing. The GAL stated

that her recommendation, based upon her investigation and the testimony, continued to

be that legal custody be granted to Maternal Grandparents.                 The GAL also

recommended that Mother’s visitation remain supervised and limited to two hours per

week.

        {¶ 62} Based on the evidence presented at the January 2020 hearing and the

GAL’s recommendation, the trial court found that legal custody to Maternal Grandparents

was in C.R.’s best interest. In reaching that conclusion, the trial court initially rejected

Mother’s suggestion that she should have additional time to work on her case plan

objectives.   The court noted that Mother had from March 2018 to January 2020 to

address the existing concerns, yet at the time of the hearing, she had only recently begun

intensive therapy, had been on medication for three months, and had not yet started anger

management classes.       In addition, Mother had had her then-current housing and

employment for less than six months.

        {¶ 63} The trial court further noted Dr. Lilley’s diagnoses for Mother and that
                                                                                       -19-


Mother had been removed from her parents’ home on multiple occasions due to her

behavior. Mother had been arrested in September 2019 for domestic violence and had

been hospitalized on two separate occasions for mental health reasons.

      {¶ 64} The trial court recognized that C.R. had “a level of comfort and familiarity

with Mother.” However, the trial court further found that C.R. had been in Maternal

Grandparents’ care since birth, had been well cared for, and had an existing bond with

them. The court noted that Mother, in contrast, had never independently parented C.R.

or even had unsupervised visitation.

      {¶ 65} Upon review of the record, the evidence demonstrated that C.R. had a

strong bond with Maternal Grandparents, the other family members in the home, and his

sitter, whom he saw when Maternal Grandmother was working. Maternal Grandparents

and Father had a good relationship, and Father saw C.R. regularly; Maternal

Grandparents and Father anticipated that Father would have increased independent

interaction with C.R. as time went on. Both Father and the GAL agreed that legal custody

should be granted to Maternal Grandparents.

      {¶ 66} Mother did not demonstrate that she had stable employment or housing.

The record reflects that Mother had not shown a consistent effort to address her alcohol

abuse or mental health issues.     Dr. Lilley described Mother as having an explosive

personality, being resistant to authority figures and recommendations, and having poor

emotional controls.   Mother’s domestic violence incident, her interactions with her

parents, and her hospitalizations for mental health issues reflected that Mother continued

to struggle with her mental health, which likely would negatively affect her parenting of

C.R. Mother’s visitation had been supervised, and it was recommended that it continue
                                                                                           -20-


to be.

         {¶ 67} We find no abuse of discretion in the trial court’s finding that legal custody

to Maternal Grandparents was in C.R.’s best interest and in its grant of legal custody to

Maternal Grandparents. The record also supported the trial court’s findings that granting

Mother’s motion for reunification or providing her additional time to work on her case plan

was not in C.R.’s best interest. Accordingly, Mother’s assignment of error is overruled.

                                       IV. Conclusion

         {¶ 68} The trial court’s judgment will be affirmed.

                                       .............



TUCKER, P.J. and HALL, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Jamie J. Rizzo
Robert Alan Brenner
Adam Krumholz
Serah Siemann
S.R. & W.R.
Hon. Helen Wallace